DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
Applicant’s Amendment filed on 02/17/2021 regarding claims 1-22 is fully considered. Of the above claims, claims 1 and 21 have been canceled; claims 2, 5, 6, 16, 18 and 19 have been amended.
Allowable Subject Matter
Claims 2-20 and 22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The primary reason for allowance of claims 2-15 and 22 is the inclusion of the limitations of a system for curing a substrate that include a first magnetic assembly on a first side of a path; a second magnetic assembly on a second side of the path; and a source to cure a sub-region of a substrate while the substrate is moving along the path and while the sub-region is between the first magnetic assembly and the second magnetic assembly, wherein, when curing the sub-region of the substrate, the source is to: move a beam between the first magnetic assembly and the second magnetic assembly.  These limitations found in each of the claims, as they are claimed in the combination of that has not been found, taught or suggested by prior art of record, which makes these claims allowable over the prior art.
The primary reason for allowance of claims 16-20 is the inclusion of the limitations of a system for curing a substrate that include a cylinder that includes one or .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ballinger (US 3,845,499) teaches reorienting flakes in a region between two magnets.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDRICK X LIU whose telephone number is (571)270-3798.  The examiner can normally be reached on MWFSa 10am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





20 March 2021
/KENDRICK X LIU/Examiner, Art Unit 2853  

/MATTHEW LUU/Supervisory Patent Examiner, Art Unit 2853